         Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 1 of 7




UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                               DOC #:
                                                                         DATE FILED: 11/11/2020
                       -against-

 JORGE NAVARRO, ERICA GARCIA, MARCOS
 ZULUETA, MICHAEL TANNUZZO, SETH                                   1:20-cr-160 (MKV)
 FISHMAN, LISA GIANNELLI, JORDAN
 FISHMAN, RICK DANE, JR., CHRISTOPHER                          SCHEDULING ORDER
 OAKES, JASON SERVIS, KRISTIAN RHEIN,
 MICHAEL KEGLEY, JR., ALEXANDER CHAN,
 and REBECCA LINKE

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On November 17, 2020 at 11:00AM, the Court will hold an Arraignment and Status

Conference in this case. By letter dated November 10, 2020 [ECF No. 290], the Parties have

requested that the proceeding be conducted telephonically. That request is GRANTED. The

Arraignment and Status Conference will be conducted telephonically. To join the conference,

dial 888-278-0296 and enter access code 5195844. As noted in the letter, all Defendants have

consented to proceeding with the Arraignment and Status Conference by telephone.

       The Parties’ letter also explains that certain Defendants wish to waive appearance at the

Arraignment and Status Conference altogether, while others intend to appear by telephone. In

advance of the conference, and by no later November 13, 2020, Defendants must file on ECF the

waivers necessary to allow the proceeding to go forward remotely. Any individual Defendant

who wishes to waive his or her presence entirely for the proceeding (i.e. not attend the

proceeding telephonically) must sign and submit a waiver of his or her right to be present in

compliance with Federal Rule of Criminal Procedure 10. A form of such a waiver is attached to

this order. Any Defendant who will participate in the Arraignment and Status Conference must
          Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 2 of 7




sign and submit a Consent to Proceed Remotely. A form of this waiver is also attached to this

order.

         Counsel for all Defendants must attend the Arraignment and Status Conference

regardless of their client’s decision about waiving presence.



SO ORDERED.


                                                     _________________________________
Date: November 11, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                         United States District Judge




                                                 2
Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 3 of 7




           WAIVER OF PRESENCE UNDER
     FEDERAL RULE OF CRIMINAL PROCEDURE 10
            Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 4 of 7

                                                                                                     April 1, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                            WAIVER OF RIGHT TO BE PRESENT
                               -v-                                          AT CRIMINAL PROCEEDING

                                       ,                                           -CR-          (    )(    )
                                           Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____      Arraignment

          I have been given a copy of the indictment containing the charges against me and have reviewed
          it with my attorney. I understand that I have a right to appear before a judge in a courtroom in
          the Southern District of New York to confirm that I have received and reviewed the indictment;
          to have the indictment read aloud to me if I wish; and to enter a plea of either guilty or not guilty
          before the judge. After consultation with my attorney, I wish to plead not guilty. By signing this
          document, I wish to advise the court of the following. I willingly give up my right to appear in a
          courtroom in the Southern District of New York to advise the court that:

                     1)        I have received and reviewed a copy of the indictment.
                     2)        I do not need the judge to read the indictment aloud to me.
                     3)        I plead not guilty to the charges against me in the indictment.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


____      Conference

          I have been charged in an indictment with violations of federal law. I understand that I have a
          right to be present at all conferences concerning this indictment that are held by a judge in the
          Southern District of New York, unless the conference involves only a question of law. I understand
          that at these conferences the judge may, among other things, 1) set a schedule for the case
          including the date at which the trial will be held, and 2) determine whether, under the Speedy
          Trial Act, certain periods of time should be properly excluded in setting the time by which the trial
          must occur. I have discussed these issues with my attorney and wish to give up my right to be
          present at the conferences. By signing this document, I wish to advise the court that I willingly
          give up my right to be present at the conferences in my case for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
          Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 5 of 7



        attorney be permitted to represent my interests at the proceedings even though I will not be
        present.


Date:           ____________________________
                Signature of Defendant


                ____________________________
                Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held in my client’s absence. I will inform my client of what transpires at the proceedings and provide
my client with a copy of the transcript of the proceedings, if requested.

Date:           ____________________________
                Signature of Defense Counsel


                ____________________________
                Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                     2
Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 6 of 7




          CONSENT TO PROCEED REMOTELY
           Case 1:20-cr-00160-MKV Document 293 Filed 11/11/20 Page 7 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 CONSENT TO PROCEED BY VIDEO
-----------------------------------------------------------------X
                                                                                 CONFERENCE OR TELEPHONE
UNITED STATES OF AMERICA,                                                        CONFERENCE

                             -v-
                                                                                      -CR-         (   )(   )
                                   ,
                                       Defendant(s).
-----------------------------------------------------------------X

Defendant ______________________________________ hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

___      Initial Appearance/Appointment of Counsel

___      Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

___      Preliminary Hearing on Felony Complaint

___      Bail/Revocation/Detention Hearing

___      Status and/or Scheduling Conference

___      Misdemeanor Plea/Trial/Sentence



_______________________________                                      _________________________________
Defendant’s Signature                                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

_____________________________                                        _________________________________
Print Defendant’s Name                                               Print Defense Counsel’s Name


This proceeding was conducted by reliable videoconferencing technology.


___________________                                                  _________________________________
Date                                                                 U.S. District Judge/U.S. Magistrate Judge
